Opinion by
Lawrence, J.
At the trial, Government counsel moved to dismiss the protest on the ground that the proceeding was, in substance, an appeal for a reappraisement in protest form. From the record, it appeared that written notice of appraisement was mailed to the consignee in due course, as provided in section 501, Tariff Act of 1930 (19 U. S. C. § 1501), as amended, but that no appeal for a reappraisement was ever filed, and that plaintiff herein had thereby lost the avenue of possible relief which was provided for him. The protest was, therefore, dismissed.